Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/12/2021 has been entered. Claims 1, 6-13 are currently amended.  Claim 21 is newly added.  Claims 1, 6-13 and 20-21 are pending and are under examination in this office action.

Response to Arguments
Applicant's request for a copy of Vestman, see page 5, filed on 7/12/2021, has been fully considered.  A copy of Vestman is provided with this office action.
Applicant's argument, see page 5-9, filed on 7/12/2021, with respect to 103 rejection has been fully considered but is not persuasive.
Regarding the rejection of claims 1, 7, 8 and 10-13 over Prasse in view of Berczik and Beaumont, applicant made argument that “it would not have been obvious to use Prasse’s piston to drive a hydraulic motor. Specifically, Prasse describes that its engine is generally directed to heavy duty, over-the-highway, high speed diesel truck engines. (See Prasse’s col. 8, ll. 10-42). Not all combustion engines are interchangeable for each and every application and, thus, there is no evidence that Prasse’s engine is suitable for hydraulic motor applications. Thus, the Examiner’s assertion is incorrect that it is obvious to use Prasse’s engine in 
However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Prasse’s example of heavy duty, over-the-highway, high speed diesel truck engines does not teach away from a broader disclosure of piston for internal combustion engine [col.1 ln.25].  Beaumont teaches that it is known to utilize engines for the purpose of driving a hydraulic motor (ie. hydraulic device).  Therefore, Prasse’s piston has the potential to be used as hydraulic device.  Further, applicant teaches that in order to be used in a hydraulic device, “the respective coatings have to be able to tolerate a high mechanical force/high mechanical pressure (in particular without any so-called ploughing effects/deformation effects)” [0010 spec.]; and the properties of a hydraulic device is affected by its composition, such as molybdenum content [0015 spec.].  Since Prasse’s piston coating has overlapping composition, especially with the Mo content, as stated in the 103 rejection, it is reasonably assumed that it has the same properties and thus can be used as a hydraulic device.
Regarding the rejection of claim 9 over Prasse in view of Berczik and Manjunatha, applicant’s argument is based on the rejection on claim 1, which is addressed above.
Regarding the rejection of claims 6 and 20 over Takeshi in view of Vestman, applicant made argument that “Takeshi’s mantle liner or bowl liner are not movably arranged to be in direct contact or indirect contact with another part as amended independent claim 6 recites.”
However, Takeshi’s wear-resistant member such as a mantle liner or a bowl liner of a cone crusher is used for wear-resistance purpose.  Since wear arises from parts in direct contact 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 10-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Prasse et al (US3690686) in view of Berczik (US 5595616 A) and Beaumont (US4599861A).
 Regarding Claim 1, Prasse teaches a piston ring coating alloy for internal combustion engine (abstract) having a preferred composition of 65-90% of Mo, 3.5-12% of Ni, 3-10% of Cr, 0.8-3% of Fe, with balance of other elements including Si (Col.5 ln.65 to Col6 ln.5).  These concentrations overlap with the currently claimed 80-85% Mo, 3-4% Ni, 3-4% Cr, and 3-4% Fe.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art to select values within the claimed ranges.  Prasse’s boron (B) and silicon (Si) do not meet the current claim.  However, Berczik teaches a method of enhancing oxidation resistance with Mo-Si-B alloys [abstract].  “[T]he composition of the alloys 
Applicant teaches that in order to be used in a hydraulic device, “the respective coatings have to be able to tolerate a high mechanical force/high mechanical pressure (in particular without any so-called ploughing effects/deformation effects)” [0010 spec.]; and the properties of a hydraulic device is affected by its composition, such as molybdenum content [0015 spec.].  Since Prasse’s piston coating has overlapping composition, especially with the Mo content, as stated in the 103 rejection, it is reasonably assumed that it has the same properties and thus can be used as a hydraulic device.
In addition, Prasse teaches an engine piston used in an internal combustion engine.  However the prior art does not specifically teach a part of a hydraulic device.  Beaumont teaches that it is known to utilize engines for the purpose of driving a hydraulic motor (ie. hydraulic device).  Therefore, it would have been obvious to utilize the piston of Prasse in an engine of a hydraulic device for driving a hydraulic motor.
The examiner recognizes an engine piston to naturally have been expected to be moveably arranged relative to another part as claimed.

Regarding Claim 7, Prasse is silent regarding Pb.  One with ordinary skill in the art would expect that the Pb content in Prasse’s coating product is zero because there is no teaching to the contrary, meeting the claimed no Pb.

Regarding Claim 8, Prasse teaches that the coating is made by jet spray [col.5 ln.14]. Therefore, the coating layer is made from a spray material in Prasse’s teaching.

Regarding Claim 10, Prasse teaches the piston has a bearing face of the alloy (abstract).  Thus, one skilled in the art would expect the coating is present at a contacting surface absent concrete evidence to the contrary.

Regarding Claim 11, Prasse teaches the piece is piston (abstract), which is within the claimed range of swash plate, eccentric, piston, piston foot, cylinder, cylinder block, valve, valve plate, valve plate device, valve segment device, ring, liner, plate, bearing or bearing plate device.

Regarding Claim 12, during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 

Regarding Claim 13, Prasse does not teach a second part comprising the same coating and being movably arranged relative to the first part.  However, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04.VI).  Since the purpose of the coating is wear resistance, one of ordinary skill would expect that wear resistance would be enhanced if the second part in contact with the first part is coated with the same molybdenum layer.  Thus, the claimed second part is not unexpected and has no patentable significance.

Regarding claim 21, Prasse teaches the wear resistant piston ring in contact with the cylinder [Fig. 1].  Since wear arises from parts in direct contact (without lubricant) or indirect contact (with lubricant) with each other and move relative to each other, either direct contact or indirect contact is expected to be present in Prasse’s wear resistance member.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prasse et al (US3690686) in view of Berczik (US 5595616 A), further in view of Manjunatha et al (“Effect of powder particle size on wear resistance of plasma sprayed molybdenum coating”, Proc IMechE Part J: J Engineering Tribology 2014, Vol. 228(7) 789–796).
Regarding Claim 9, Prasse in view of Berczik teaches the coating layer in claim 8 as stated above.  Prasse in view of Berczik does not teach the particle size of the spray coating.  Manjunatha teaches the effect of powder particle size on wear resistance of plasma sprayed molybdenum coating [title].  Manjunatha compared type I Mo coating with particle size of 15-40 µm with type II Mo coating with particle size of 40-90 µm, and found that type I coating gives better wear resistance [abstract].  Therefore, for better wear resistance, it would have been obvious for one of ordinary skilled in the art to apply Manjunatha’s teaching and use 15-40 µm particle size, which overlaps the claimed 1-25 µm, in Prasse’s spray coating.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al (JP2001140039, machine translation referred here) in view of Vestman et al (“Hydrocone Crusher, a new fast robust design of the hydraulic system”, 2008).
Regarding Claim 6, Takeshi teaches wear resistant cast steel for cone crusher such as a mantle liner or a bowl liner of a cone crusher [0001, 0003] comprising a composition overlapping the claimed ranges:
Element
Claim 6
Takeshi [0006]
Mo
at least 1%
0.5-3
C
0.5-2
0.4-1.0
Mn
3-7
3.0-9.0
Fe
75-90
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
Cone crusher is a hydraulic device as indicated by Vestman.  Vestman teaches a new construction of a hydraulic system for a Hydrocone crusher [page 4, abstract].  Takeshi’s wear-resistant member such as a mantle liner or a bowl liner of a cone crusher is used for wear-resistance purpose.  Since wear arises from parts in direct contact (without lubricant) or indirect contact (with lubricant) with each other and move relative to each other, either direct contact or indirect contact is expected to be present in Takeshi’s wear resistance member.

Regarding claim 20, Takeshi’s composition overlaps the claimed composition:
Element
Claim 20
Takeshi [0006]
Mo
at least 1%
0.5-3
C
1-1.5
0.4-1.0
Mn
4-6
3.0-9.0
Fe
80-85
balance


It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734